Opinion by
Judge LindsXy:
The amended reply which appellant complains he was not allowed to file, is not made a matter of record by bill of exceptions or otherwise. Neither are the instructions given, or refused, incorporated into the record. The deposition of Lawrence Young, which appellant insists was improperly read to the jury, is wholly omitted.
The testimony as taken down and written out by the shorthand reporter, is not identified. It is attested by the judge, but there is no caption showing the court, or the trial at which the testimony was given. Besides all this, when every word of testimony, properly or improperly before us, is considered, we can not say that the finding of the jury is not in accordance with the preponderance thereof.
Judgment affirmed.